Interim Decision 4E2671

MATTER

OF

BAUTISTA

In Visa Petition Proceedings
A-21307895

Decided by Board Septemixr 12, 1978
(1) The marriage of the petitioner and the beneficiary, second cousins, will be recognized
for Immigration purposes only if it is valid under the law of the Philippines, the place of
celebration.
(2) Article 81 of the Civil Code of the Philippines proscribes marriage between collateral
relatives within the fourth civil degree. Since the beneficiary, the child of the petitioner's cousin, is related to the petitioner in, the fifth degree, her marriage to the
petitioner is not proscribed by Article 81 of the Philippine Code and will be deemed
valid for immigration purposes. Compare Matter of Dela Cruz, 14 I. & N. Dec. 686 (BIA
$.974).

ON BEHALF OF PETITIONER: Pro se
BY: Milhollan, Chairman; Appleman, Maguire, and Farb, Board Members

The petitioner has appealed from the decision of the Immigration
Officer, dated April 20, 1978, denying the visa petition filed on behalf of
the beneficiary as his wife under section 203(a)(2) of, the Immigration
and Nationality Act, 8 U.S.C. 1153(a)(2). The appeal will be sustained:
The petitioner, a 32-year-old native of the Philippines, was admitted
to the United States as a lawful permanent resident on November 29,
1977. On December 18, 1977, he married the beneficiary, a 22-year-old
native and citizen of the Philippines. On December 29, 1977, the petitioner filed a visa petition, seeking to accord his wife second preference
status for the issuance of an immigrant visa.
In his decision denying the visa petition, the Immigration Officer
round that the marriage between the petitioner and the beneficiary
would not be recognized for immigration purposes because they were
related within the degree of kinship prohibited from marrying under
Philippine Law. In reaching this conclusion, the Immigration Officer
1-died upon Article 81 of the Civil Code of the Philippines, which pro"ides:
Marriages between the following are incestuous and void from their performance,
whether the relationship between the parties be legitimate or illegitimate:

(1) Between ascendants and descendants of any degree;
602

Interim Decision #2671
***

(2) Between collateral relatives by blood within the fourth civil degree.

The Immigration Officer found that the petitioner's marriage to the
beneficiary was proscribed under subsection 1 of Article 81. However, it
appears from the record that the parties are collateral relatives 1, and
their relationship should be governed by subsection 2 of Article 81,
which proscribes marriages within the fourth civil degree.
The general rule governing recognition of marriages for immigration
purposes is that the validity of a marriage is governed by the law of the
place where the marriage was celebrated. Matter of Arenas, Interim
Decision 2343 (BIA 1975). The petitioner's marriage to the beneficiary,
therefore, is valid for immigration purposes only if it would be valid
under Philippine Law, the law of the place of celebration.
In computing the degree of the relationship between the parties in
this case, we look to the rule of the civil law, as Article 81 of the
Philippine Code proscribes marriages between collateral relatives
within the fourth civil degree. The fourth degree of relationship includes
first cousins, great-uncles and great-aunts. Children of a cousin are
related in the fifth degree. See 23 Am. Jur. 2d Descent and Distribution
ยง 48. Since the beneficiary in this case, the child of the petitioner's
cousin, is related to the petitioner in the fifth degree, her marriage to
the petitioner is not proscribed by Article 81 of the Philippine Code, and
will be deemed valid for immigration purposes. Compare Matter of Dela
Cruz, 14 I. & N. Dec. 686 (BIA 1974). We will, therefore, sustain the
appeal filed in this case, and approve the visa petition filed on the
beneficiary's behalf.
ORDER: The decision of the Immigration Officer is reversed, and the
visa petition is approved.

The petitioner is the first cousin of the beneficiary's mother, thereby making the
relationship between the parties that of second +=blob. In his Notice of Appeal, the
petitioner incorrectly categorizes his relationship to his wife as that of an uncle and niece.

603

